HARALSON, J.
In the transcript filed in this cause; a judgment does not appear to have been rendered by the court on the motion for a rule against the sheriff and his sureties.
Everything in the transcript, having any relevancy to this proceeding, appears to have been entered on and taken from the motion docket of the court, which docket, as we have before now held, is not part of. the record proper of the Circuit Court, and proceedings shown by it, can only become so, by being enrolled as' a matter of record, or by bill of exceptions. David v. David, 66 Ala. 140; James v. Moseley, 47 Ala. 299; Waring v. Gilbert, 25 Ala. 295. There is no bill of exceptions in this case. We have, therefore, before us a transcript of *620proceedings in a matter, inwiiiob.no judgment was rendered, and which proceedings were never entered, so far as we know, on the ■ records of said Circuit Court. The appeal must, therefore, be dismissed.